Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION                      
This application is a continuation of US Patent Application No. 16/807,343, filed 03/03/20, which issued as US Patent No. 11,019,229.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 21-35 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,019,229 and US Patent No. 10,136,004.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and claim 1 of US Patent No. 11,019,229 and US 


Claim 21 of the application teaches:

“An information processing apparatus having a short-range wireless communication interface, the information processing apparatus comprising: at least one memory that stores a set of instructions; and at least one processor that executes the instructions, the instructions, when executed, causing the information processing apparatus to perform operations comprising: performing a search and display processing including sending a search command to a network to search an image processing apparatus and displaying, on a display, information indicating an image processing apparatus found by sending the search command; receiving information from an external apparatus through the short-range wireless communication interface; and performing a first processing in a case where information related to an image processing apparatus is received in a short-range wireless communication through the short-range wireless communication interface while performing the search and display processing, the first processing including specifying an image processing apparatus based on identification information included in the received information and connecting to the specified -2-image processing apparatus in a communication method different from a communication method of the short-range wireless communication, wherein the first processing based on the identification information included in the received information is performed without user intervention after the information is received, and wherein in a case where the connecting to the specified image processing apparatus in the communication method different from the communication method of the short- range wireless communication in the first processing fails, information indicating an image processing apparatus found by sending the search command in the search and display processing is not displayed on the display.


while Claim 1 of the US Patent No. 11,019,229 teaches as follows:
Claim 1 teaches: “ An information processing apparatus comprising: an NFC (Near Field Communication) interface that performs communication with an external apparatus using a first communication method; at least one memory that stores a set of instructions; and at least one processor that executes the instructions, the instructions, when executed by the at least one processor, causing the information processing apparatus to perform operations comprising: receiving data via the NFC interface from a printing apparatus; determining, based on the received data, whether the received data is in a predetermined style; performing, after it is determined that the received data is in the predetermined style, a communication with the printing apparatus using the received data, wherein the communication is a communication corresponding to a second communication method different from the first communication method and the communication is performed via a network interface different from the NFC interface; and controlling to notify an error to a user if it is not determined that the style of the received data is the predetermined style.
 	And Claim 1 of the US Patent No. 10,136,004 also teaches: “An information processing apparatus capable of executing near field wireless communication, the information processing apparatus comprising: at least one memory storing instructions; and at least one processor that, upon executing instructions stored in the at least one memory, functions to: obtain identification information regarding a printing apparatus from a near field wireless communication tag using the near field wireless communication; and execute, in a case where the identification information has been obtained, specifying processing for specifying the printing apparatus indicated by the identification information as a communication target, wherein, in accordance with the identification information being obtained while search processing is being executed for searching for a printing apparatus, the at least one processor stops the search processing and starts the specifying processing.


It is noted that the above marked bolds indicates that the scope or limitation that is the same meaning.
Therefore, claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claim 1 of U.S. Patent No. 11,019,229 and claim 1 of US Patent No. 10136004. Although the claims at issue are not identical, they are not patentably distinct from each other 
And claims 22-35 are also rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of U.S. Patent No. 11,019,229 and US Patent No. 10,136,004.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 11, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672